 1   STEVEN B. WOLFSON
     District Attorney
 2   CIVIL DIVISION
     State Bar No. 001565
 3   JOEL K. BROWNING
     Deputy District Attorney
 4   State Bar No. 014489
     500 South Grand Central Pkwy., Ste. 5075
 5   Las Vegas, Nevada 89155-2215
     Telephone: (702) 455-4761
 6   Email: Joel.Browning@ClarkCountyDA.com
     Attorneys for Clark County
 7
 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10   LARIME TAYLOR, an individual,                      )   Case No: 2:19-CV-00995-JCM-NJK
11                                                      )
     Plaintiff,                                         )
12                                                      )   STIPULATION AND ORDER TO
     v.                                                 )   EXTEND THE DEADLINE FOR
13                                                      )   DEFENDANT CLARK COUNTY’S
     LAS VEGAS METROPOLITAN POLICE                      )   REPLY IN SUPPORT OF ITS MOTION
14                                                          TO DISMISS (ECF No. 22)
     DEPARTMENT, in its official capacity;              )
15   CLARK COUNTY; a political subdivision of           )
     the State of Nevada, SHERIFF JOSEPH                )   (FIRST REQUEST)
16   LOMBARDO, in his official capacity as              )
17   Sheriff of the Las Vegas Metropolitan Police       )
     Department; OFFICER YOUNG, as an                   )
18   individual and in his capacity as a Las Vegas      )
     Metropolitan Police Department Officer;            )
19   OFFICER KRAVITZ, as an individual and in           )
20   his capacity as a Las Vegas Metropolitan           )
     Police Department Officer; OFFICER                 )
21   DARRELL LEE DAVIES, as an individual               )
                                                        )
     and in his official capacity as a Las Vegas        )
22
     Metropolitan Police Department Officer;            )
23   OFFICER WESTON FERGUSON, as an                     )
     individual and in his official capacity as a       )
24                                                      )
     Las Vegas Metropolitan Police Department           )
     Officer; OFFICER THOMAS ALBRIGHT,                  )
25
     as an individual and in his official capacity as   )
26   a Las Vegas Metropolitan Police                    )
                                                        )
     Department; OFFICER JANETTE                        )
27   GUTIERREZ, as an individual and in her             )
     official capacity as a Las Vegas Metropolitan      )
28                                                      )
                                                                                             1 of 4
      Case 2:19-cv-00995-JCM-NJK Document 72 Filed 10/21/19 Page 2 of 4


     Police Department Officer; OFFICER                 )
 1                                                      )
     CLINT OWENSBY, as an individual and in
                                                        )
 2   his official capacity as a Las Vegas               )
     Metropolitan Police Department; OFFICER            )
 3   ROBERT THORNE, as an individual and in             )
     his official capacity as a Las Vegas               )
 4                                                      )
     Metropolitan Police Department Officer;            )
 5   OFFICER JACOB BITTNER, as an                       )
     individual and in his official capacity as a       )
 6   Las Vegas Metropolitan Police Department           )
     Officer; OFFICER GERARDO REYES, as                 )
 7                                                      )
     an individual and in his official capacity as a    )
 8   Las Vegas Metropolitan Police Department           )
     Officer; OFFICER MORGAN MCCLARY,                   )
 9   as an individual and in his official capacity as   )
                                                        )
10   a Las Vegas Metropolitan Police Department         )
     Officer; OFFICER JAKE FREEMAN, as an               )
11   individual and in his official capacity as a       )
     Las Vegas Metropolitan Police Department           )
12                                                      )
     Officer; and OFFICER CHRISTOPHER                   )
13   LONGI, as an individual and in his official        )
     capacity as a Las Vegas Metropolitan Police        )
14   Department Officer,                                )
                                                        )
15                                                      )
     Defendants.                                        )
16
17
            Pursuant to LR IA 6-1, Defendant CLARK COUNTY and Plaintiff LARIME
18
     TAYLOR, by and through their respective counsel, hereby stipulate and request that this
19   Court extend the deadline to file Defendant CLARK COUNTY’s Reply in Support of its
20
     Motion to Dismiss (ECF No. 22) filed on August 29, 2019 by an additional two (2) days,
21
     extending the deadline from October 21, 2019 to October 23, 2019. This is the first
22
     stipulation for an extension of time for Defendant to file its Reply.
23          This request for an extension of time is not sought for any improper purpose or other
24
     purpose of delay. This request for extension is based upon the following:
25
            Counsel for Defendant CLARK COUNTY initiated this request due to conflicting
26
     scheduling issues.
27   …
28

                                                                                              2 of 4
 1         WHEREFORE, the parties respectfully request that this Court extend the deadline
 2   to file Defendant CLARK COUNTY’s Reply in Support of its Motion to Dismiss (ECF
 3   No. 22) filed on August 29, 2019 up to an including October 23, 2019.
 4         IT IS SO STIPULATED.
 5    DATED this 21st day of October, 2019.      DATED this 21st day of October, 2019.
 6    MCLETCHIE LAW                              DISTRICT ATTORNEY’S OFFICE
 7
      /s/ Margaret A. McLetchie                  /s/ Joel K. Browning
 8
      Margaret A. McLethcie, Esq.                Steven B. Wolfson, District Attorney
 9    Bar No. 10931                              Bar No. 1565
      Alina M. Shell, Esq.                       Joel Browning, Deputy District Attorney
10    Bar No. 11711                              Bar No. 14489
      701 E. Bridger Ave., Suite 520             500 S. Grand Central Pkwy, PO Box
11
      Las Vegas, Nevada 89101                    552215
12    Email: maggie@nvlitigation.com             Las Vegas, Nevada 89155-2215
      Attorneys for Plaintiff                    Email: joel.browning@clarkcountyda.com
13
                                                 Attorneys for Defendant Clark County
14
15
                                              ORDER
16
                                         IT IS SO ORDERED. October 21, 2019.
17
18
19
20
                                         __________________________________________
21                                       UNITED STATES DISTRICT COURT JUDGE

22
23
24
25
26
27
28

                                                                                         3 of 4
      Case 2:19-cv-00995-JCM-NJK Document 72 Filed 10/21/19 Page 4 of 4



 1
                         CERTIFICATE OF ELECTRONIC SERVICE
 2
 3          I hereby certify that I am an employee of the Office of the Clark County District
 4   Attorney and that on this 21st day of October, 2019, I served a true and correct copy of
 5   the foregoing STIPULATION AND ORDER TO EXTEND THE DEADLINE FOR
 6   DEFENDANT CLARK COUNTY’S REPLY IN SUPPORT OF ITS MOTION TO
 7   DISMISS (ECF No. 22) (United States District Court Pacer/CM-ECF System), by e-
 8   mailing the same to the following recipients. Service of the foregoing document by e-
 9   mail is in place of service via the United States Postal Service.
10
                   Margaret A. McLetchie, Esq.
11                 Alina M. Shell, Esq.
                   MCLETCHIE LAW
12                 701 E. Bridger Avenue, Suite 250
                   Las Vegas, Nevada 89101
13                 maggie@nvlitigation.com
                   alina@nvlitigation.com
14                 Counsel for Plaintiff
15
                   Nicholas A. Crosby, Esq.
16                 Jacqueline Victoria Nichols
                   MARQUIS AURBACH & COFFING
17                 10001 Park Run Drive
                   Las Vegas, Nevada 89145
18                 ncrosby@maclaw.com
                   jnichols@maclaw.com
19                 Counsel for Defendants, LVMPD,
                   Christopher Longi, Clint Owensby,
20                 Darrell Lee Davies, Gerardo Reyes,
                   Jacob Bittner, Jake Freeman, Janette
21                 Gutierrez, Joseph Lombardo, Matthew
                   Kravetz, Morgan McClary, Robert
22                 Thorne, Thomas Albright, Weston Ferguson

23
24
                                                    /s/ Shannon J. Fagin
25                                              An Employee of the Clark County District
                                                Attorney’s Office – Civil Division
26
27
28

                                                                                                4 of 4
